Crew III, J. P.
Appeal from an order of the Supreme Court (Malone, Jr., J.), entered June 25, 1999 in Albany County, which, inter alia, granted plaintiffs motion for summary judgment.
When this matter was last before us, we withheld decision and remitted the matter to Supreme Court for the limited purpose of conducting a hearing as to the reasonableness of counsel fees sought by plaintiff (277 AD2d 543). The parties thereafter stipulated as to the compensable hours expended and Supreme Court entered an order in accordance with that stipulation. Accordingly, the order from which this appeal is taken is now affirmed.
Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.